MEMO ENDORSED
             Case 1:18-cr-00328-KPF Document 160 Filed 05/13/19 Page 1 of 1




    May 13, 2019                                                             Daniel Ruzumna
                                                                             Partner
                                                                             (212) 336-2034
                                                                             Direct Fax (212) 336-1205
                                                                             druzumna@pbwt.com
    By ECF

    Honorable Katherine Polk Failla
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2103
    New York, NY 10007

                   Re:      United States v. Ahuja, et al.,
                            18 Cr. 328 (KPF)

    Dear Judge Failla:

                   We write to respectfully request the Court’s permission to submit what could be
    characterized as a “reply” to the Government’s letter of this morning. The Government’s letter
    responds to defendant Anilesh Ahuja’s letter motion seeking to compel the Government to
    provide information and/or documents in connection with its Jencks Act disclosures. As counsel
    for Mr. Shor, we have not yet weighed in on these issues and would like to submit a short letter
    (no more than two pages) on the specific issue of the Government’s refusal to produce grand jury
    testimony from non-percipient witnesses who summarized statements that fact witnesses made to
    the Government. For reasons that we would like to describe, we believe such testimony should
    be produced and can put in a short letter by the end of the day tomorrow, if not earlier.

                   Thank you in advance for your consideration of this matter.



                                                              Respectfully submitted,


                                                              Daniel S. Ruzumna


    cc: Counsel of Record

Application GRANTED, with the understanding that this unconvential request
will not become common practice. Mr. Shor shall submit a letter, not to
exceed two pages, by May 14, 2019, at 5:00 p.m.
                                                  SO ORDERED.


Dated: May 13, 2019
       New York, New York
                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
